On petition for rehearing it is submitted among other things that in determining the constitutionality of Chapter 19231, Laws of Florida, Acts of 1939, the Court answered questions not involved in this case. It is further contended that the order of July 12, 1940, as it appears in the record was not adopted by the Milk Board.
The record of the Milk Board shows that it was adopted on July 12, 1940. There is some parol evidence in the record which, if it were admissible for the purpose, would establish the fact that the order was in fact not adopted on that date but we consider the record as filed in the office of the Secretary of State the paramount proof of this question as long as it stands as the record of that proceeding and *Page 604 
the case record does not show evidence of equal dignity that that record so filed in the office of the Secretary of State is false.
As to the question of the constitutionality of the Act: When this case came on for bearing there was the case of Mrs. J.D. Alderman, et al., members of and constituting the Milk Commission of the State of Florida, v. Puritan Dairy, Inc., etal., which case was argued just before the instant case was argued and in that case the two questions quoted in our opinion as to the constitutionality of the Act were the questions presented and it was our distinct understanding that while counsel for the respondents in the instant case had not raised the question of the constitutionality of the Act in the case of Dade County Dairies, Inc., a decision in the case of Puritan Dairy, Inc., et al., holding the Act unconstitutional on the grounds urged would necessarily dispose of the instant case by a decision favorable to the appellee. As the question of the constitutionality of the Act was then definitely before the Court for decision we deemed it expedient to determine that question before proceeding with the determination of other questions presented in the instant record and on this point the briefs filed in the case of Puritan Dairy, Inc., et al., were considered along with the briefs in the instant case.
Petition for rehearing has been carefully considered and is denied.
TERRELL, WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
BROWN, C. J., and THOMAS, J., dissent.